Rehearing denied June 29, 1927.                       ON PETITION FOR REHEARING.                              (256 P. 769.)
Plaintiff has filed a petition for rehearing. The petition, however, is not supported by any argument or authority and is based on matters that were presented in the oral argument March 25, 1927. The petition is denied.
Both parties have filed cost bills. In our opinion rendered June 7, 1927, we wrote: "Neither party will recover costs from the other in this court." We intended that to apply to the entire case and not simply to the cross-appeal of the defendant. We repeat that neither party to the case will recover costs in this court on either the appeal or cross-appeal.
REHEARING DENIED AND COSTS DISALLOWED.
BURNETT, C.J., and McBRIDE and RAND, JJ., concur. *Page 74